 In the Matter of CHAMPION SPARK PLUG COMPANY, CERAMIC Divi-SION, EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO) LOCAL 272, PETITIONERCase No. 7-UA-769.-Decided October 28,1948DECISIONANDCERTIFICATION OF RESULTSUpon a petition duly filed pursuant to Section 9 (e) (1) of the Na-tional Labor Relations Act, a union-security election was conductedon June 8, 1948, by the Regional Director for the Seventh Region,among the employees of the Employer's Detroit, Michigan, plant, inaccordance with the provisions of Section 203.67 of the Board'sRulesand Regulations.At thecloseof the election, the parties were furnished a Tallyof Ballots which shows that there were 961 eligible voters and that775 votes were cast, of which 746 were in favor of, and 20 opposed to,the proposition placed before the voters.'On June 11, 1948, the Employer filed Objections to Conduct Affect-ing Election.After due investigation, the Regional Director issuedhis Report on Objections, in which he found that the objections werewithout merit and recommended that the Board overrule them.Thereafter, theEmployer filed Exceptions to the Report onObjections.The Employer's objections are directed at two separate preelectionbulletins distributed by the Petitioner to the employees on June 4 andJune 7, 1948.The alleged objectionable portion of the Petitioner'sJune 4 bulletin, which is specifically addressed to its members, states :You will berequiredto participate in two very importantelectionsin the very near future, of which the outcome willdetermine whether or not we as a Union will be abletomakeprogress in improving the hours, wages and working conditionsunder which we labor.[Italics by Employer.]3 I. e, "Do you wish to authorize[the Petitioner] to enter into an agreement with youremployer which requires membership in such union as a condition of continued employ-ment?"80 N. L. R. B., No. 12.47 48DECISIONS OF NATIONALLABOR RELATIONS BOARDThe June 4 bulletin also states,inter alia,that on March 8, 1948, thePetitioner had filed with the Employer the 60-day notice, required bythe Act, of a proposed modification of the existing contract and thata strike vote, required by the Petitioner's constitution, would be con-ducted on June 6, 1948.The Employer alleges (1) that the opening clause of the above-quoted statement might well lead a union member to believe "he hadto vote and vote as the Bulletin directed in both the strike and theN. L. R. B. elections," and (2) that the statement gives rise to thedirect inference that the Board election "would determine the matterof `hours, wages and working conditions,' or perhaps the existence ofthe Union itself."The Employer asserts that this statement was coer-cive and misleading.As to the Petitioner's June 7 bulletin, the Employer alleges that thefirst paragraph thereof 2 was misleading in that it indirectly statedthat the results of the Board election would affect negotiations con-cerning wages and contract provisions pertaining to subjects other thanunion security.The Employer also objects to the last paragraph of the June 7 bul-letin as inaccurate and misleading.That paragraph states :Vote tomorrow and vote yes-Be sure to vote, if you fail tovote-itwill be a vote against the Union.When this election isout of the way, your demands must be granted by the Company.[Italics by the Employer.]The last sentence of this statement, the Employer further alleges,contains a promise of benefit.In our opinion, the preelection bulletins of the Petitioner to whichthe Employer objects contain customary and legally unobjectionableelectioneering matter.We find, therefore, contrary to the Employer'scontention, that the voters were not prevented from comprehendingthe question upon which they were voting, and that they were notimproperly precluded from expressing a free choice in the Boardelection.3Accordingly, as recommended by the Regional Director,4 we herebyoverrule the Employer's objections and find that its exceptions do not2 "Your Bargaining Committee has upon a number of occasions reported to you the de-liberate attempt on the Company's part to stall contract negotiations-as of this date theCompany has not bargained in good faith-nor have they granted one concession to itsemployees-despite the fact that the UAW-CIO has established a wage pattern your Com-pany has not offered one red cent wage increase. From all indications they are nowattempting to divide you as a UAW-CIO member from the rest of the International Union."sSee, e.g, Matter of N. P. Nelson Iron Works, Inc., 78N. L. R B. 1270.nWe do not adopt, and find it unnecessary to pass upon, the discussion in the Report onObjections with respect to matters other than the immediate effect upon the election of thePetitioner's June 4 and June 7, 1948, bulletins, to which objectionswere filed. CHAMPION SPARK PLUG COMPANY49raise substantial and material issues with respect to. the conduct of theelection.CERTIFICATION OF RESULTSUpon the basis of the Tally of Ballots, and the entire record in thecase, the Board certifies that :1.A majority of the employees eligible to vote in the unit describedbelow have voted to authorize International Union, United Automo-bile, Aircraft & Agricultural Implement Workers of America (UAW-CIO) Local 272, to make an agreement with Champion Spark PlugCompany, Ceramic Division, Detroit, Michigan, requiring member-ship in such labor organization as a condition of employment, inconformity with Section 8 (a) (3) of the Act, as amended.2.The appropriate bargaining unit in which the election was con-ducted comprises : All production and maintenance employees of theEmployer at its Detroit, Michigan, plant, excluding superintendents,assistant superintendents, foremen, assistant and shift foremen, chiefinspector, draftsmen, clerks, monitors, salaried personnel, plant-pro-tection employees, and supervisors.